DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Applicant’s arguments, see Pg. 5-7 of the remarks filed June 07, 2022, are found to be persuasive. Specifically, the closest prior arts, Simpson et al. (US 2005/0096891 A1), Lentz (US 2016/0138402 A1), Wang (US 2002/0074102 A1), and Montgomery et al. (US 2002/0064458 A1), do not expressly teach the limitation of where locally modifying fluid angles of at a leading edge and trailing edge is done by iteratively measuring on a reference blade constructed with the initial twisting relationship the fluid angles at the leading edge and the trailing edge of blade sections in the portion of the aerodynamic surface of the fan blade and, after applying the altered twisting relationship, deforming the blade sections to impose the fluid angles that were measured while conserving the altered twisting relationship and performing aerodynamic calculations in the trailing zones of the blade sections in the portion of the aerodynamic surface of the fan blade as claimed. According to Pg. 11, Line 33 to Pg. 12, Line 26 of the Specification filed June 02, 2018, this allows for the maintaining of the blade’s aerodynamic performance after the alteration relationship has been applied. Paragraph [0032] of Lentz discusses the maintaining of the leading and trailing edge angles while modifying the camber distribution, but not the modifying of the angles to impose the angles measured before a twisting step while conserving the twist as required by the claim. Rather, twist is a feature which may be conserved as well during the modification of the camber distribution in Lentz. The combination of references also does not contemplate this limitation. Therefore, Claim 1 is now considered allowable. 
Claims 3-7 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                              

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745